Citation Nr: 0014754	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis, with left ear hearing loss, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for headaches and 
memory loss claimed as residuals of cerebrospinal meningitis.

3.  Whether an April 1948 rating decision was clearly and 
unmistakably erroneous for denying a compensable evaluation 
for residuals of cerebrospinal meningitis.


REPRESENTATION
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1946 to 
November 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
November 1996, and during the pendency of the appeal, the 
issue of service connection for headaches and memory loss as 
secondary to the cerebrospinal meningitis disability was 
added to the appeal.


FINDINGS OF FACT

1.  Residuals of the appellant's cerebrospinal meningitis 
disability are currently manifested by mild-to-severe 
sensorineural hearing loss in the left ear at the 1500-8000 
Hertz levels.

2.  The evidence in this case does not reflect that the 
meningitis disability is exceptional or unusual so as to 
render impractical application of the regular schedular 
standards.

3.  The medical evidence does not establish that the 
appellant's service-connected cerebrospinal meningitis is 
manifested by residuals involving headaches and memory loss.

4.  In a rating decision dated in April 1948, the RO in Sioux 
Falls, South Dakota, granted service connection and a 
noncompensable rating (zero percent) for residuals of 
cerebrospinal meningitis based on the service medical 
records.

5.  The appellant was notified of the April 1948 rating 
decision by letter dated April 7, 1948, but he did not appeal 
this decision, and it is therefore final.

6.  The April 1948 rating decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant in 1948.


CONCLUSIONS OF LAW

1.  The appellant's service-connected cerebrospinal 
meningitis disability is no more than 10 percent disabling 
pursuant to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 8019 
(1999).

2.  Application of the extraschedular provisions for the 
cerebrospinal meningitis disability is not warranted.  38 
C.F.R. § 3.321(b) (1999).

3.  The claim of entitlement to service connection for 
residuals of the cerebrospinal meningitis disability 
manifested by headaches and memory loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.   The April 1948 rating decision is final.  Veterans 
Regulation No. 2 (a), pt. II, par. III; VA Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

5.  The April 1948 rating decision was not clearly and 
unmistakably erroneous as to the assignment of a 
noncompensable (zero percent) rating for the service-
connected residuals of cerebrospinal meningitis.  38 C.F.R. 
§ 3.105(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant served on active duty in the United States Navy 
from January 1946 to November 1947.  Service medical records 
disclose that the appellant was hospitalized in February 1946 
for an acute attack of cerebrospinal meningitis.  He 
apparently contracted this condition while participating in 
basic training activities.  He was hospitalized at the Naval 
Hospital in San Diego, California.  Hospital reports disclose 
that he was admitted to the aforementioned facility on 
February 15, 1946, in a semicomatose condition.  He was 
wildly thrashing about and was strongly resistant to being 
moved.  The appellant responded to pain stimuli but would not 
respond to questions.  For treatment purposes, he was placed 
on muscle relaxant medications whereupon he fell into a 
slumber.  He remained comatose on the medications through 
February 16th at which time his diagnosis was changed from 
acute meningitis to cerebrospinal meningitis, acute.  On the 
morning of the 17th of February, hospital reports noted that 
he was awake and rational and that he was telling jokes and 
feeling good, with essentially no complaints, although his 
neck felt slightly stiff.  Additional reports reflect an 
uneventful recovery with hospitalization through April 18, 
1946.  These reports were negative for any complaints of 
headaches, hearing loss or memory loss.  Further, none of 
these hospital records reflect any treatment for dental 
trauma, either related acutely to the meningitis attack or to 
medical treatment procedures performed on the appellant 
during his hospitalization.  Thereafter, the appellant was 
returned to finish his basic training and he completed his 
service through November 1947.

There are no additional in-service accounts of treatment for 
the cerebrospinal meningitis, to include treatment for any 
related residuals such as headaches, hearing loss or memory 
loss.  His discharge physical examination of November 1947 
was negative for any pertinent abnormalities.  This report 
noted that he had some missing teeth (#'s 1, 16, 17, 19, 32) 
and that he had been prescribed glasses to correct his 
vision, but these conditions were not shown by any of the 
service medical records to be related to the meningitis 
attack of February 1946.  Regarding his teeth, service 
medical records disclose that he had some dental fillings and 
extractions performed while aboard duty vessels in January 
1947 and November 1947.

The appellant filed his original claim seeking VA disability 
compensation benefits in December 1947, less than a month 
after service discharge, requesting service connection for 
"[c]erebral meningitis, February 1946" and "[d]ental 
condition, January 1947."  Service connection for residuals 
of cerebrospinal meningitis, acute, was granted by rating 
decision in April 1948, at which time a noncompensable 
evaluation was assigned based on the service medical records.  
The rating decision denoted the following reasons for the 
award and the assignment of the zero percent rating:

Claimant experienced an uneventful 
recovery from a severe acute attack of 
cerebrospinal meningitis and returned to 
general duty.  No compensable residuals 
after recovery from the acute onset were 
manifest.

The appellant was notified by letter of the above-cited award 
and his appellate rights attaching thereto on April 7, 1948.  
No appeal was filed with respect to this rating decision.

Service connection for dental trauma to teeth # 18 and 30 was 
granted by rating decision in May 1948, and the appellant was 
advised of this decision by letter dated May 18, 1948.  Other 
adjudicatory actions were taken with respect to his dental 
claim after May 1948, but none of these determinations had 
any bearing on the meningitis disability or treatment 
provided for same during service.

No further action was taken by the appellant with respect to 
his meningitis disability until February 1993, nearly half-a-
century later, when he filed a claim seeking increased 
compensation for this disability.  In connection with his 
claim, he was evaluated on VA compensation examinations 
conducted in March 1993 and April 1998.  He was also 
evaluated by a private otolaryngologist, Dr. M. M. 
Trowbridge, M.D., for hearing loss, in May 1994, and copy of 
this physician's report has been associated with the record 
on appeal.  It is not claimed or shown by the record that the 
appellant had any in/outpatient medical treatment from 
private or VA sources for the meningitis disability in the 
post service period, and there is no evidence showing a 
recurrence of the meningitis as an active disease process 
since the February 1946 attack and hospitalization.

The VA brain examination conducted in March 1993 resulted in 
a diagnosis of "[h]istory of meningitis, while in the 
service."  The examiner did not have benefit of review of 
the evidence in the claims file.  Subjectively, the appellant 
related a history of the meningitis attack of February 1946, 
and complained that he had some problems with persistent 
headaches and decreased hearing, especially in his left ear, 
that he believed were residuals of his in-service meningitis 
attack.  It was noted on the examination report that he had 
retired after many years of service with the U. S. Forest 
Service.  Objectively, his "mini" mental status examination 
was normal, and there were no abnormalities detected on 
examination of his head, ears, eyes, nose and throat.  In 
addition, no abnormalities were detected neurologically.  A 
hearing test was recommended, and subsequent testing 
disclosed a sensorineural hearing loss in the left ear 
(puretone thresholds of 5 at 1000 Hertz, 40 at 2000 Hertz, 55 
at 3000 Hertz, and 60 at 4000 Hertz, with a score of 80 on 
the CNC word test.  Hearing was completely normal in the 
right ear (puretones of 0 to 15 in the aforementioned Hertz 
thresholds and a perfect score of 100 on the CNC word test).

During the pendency of the appeal, the appellant submitted 
Dr. Trowbridge's audio examination report of May 1994 and an 
extract from a medical database search that described how 
hearing loss could result from bouts of meningitis.  Dr. 
Trowbridge's report confirmed a hearing loss in the left ear, 
and based on the appellant's reported medical history, Dr. 
Trowbridge opined that it was certainly possible that his 
hearing loss was related to his meningitis attack.

In addition, the appellant's pleadings included his statement 
that he had been advised by his brother, a retired Naval 
Medical Officer, that his continued hearing loss, occasional 
severe headaches and memory loss were commonly associated 
residuals of meningitis, and therefore, he believed that all 
of these complaints were part-and-parcel of his meningitis 
disability.  He also alleged that he had all of these 
problems when he was originally granted service connection by 
VA in 1948, and but for the fact that VA failed to medically 
evaluated him at that time, the April 1948 rating decision 
was clearly and unmistakably erroneous for failing to grant a 
compensable rating for his disability.  He also argued that 
the RO committed error by failing to grant a minimum 10 
percent rating as authorized by the rating criteria in effect 
in 1948, and that his dental trauma was associated with the 
meningitis attack on the basis that his teeth were cracked 
while during his February-April 1946 hospitalization 
(attempting to prevent him from swallowing tongue).  He 
further argued in his pleadings and at his March 1997 hearing 
that he had headaches after the meningitis attack, for which 
he was given aspirin, but that such treatment was never 
documented in service due to the informality of this form of 
treatment (corpsmen just gave him the aspirin when he asked 
for it) and due to the fact that there were negative career 
consequences attached to seeking further medical attention 
for his complaints ("set back" for shirking duty).  He also 
argued that new glasses prescribed to him in service for his 
visual acuity deficits did not resolve his headache 
complaints.

As alluded to above, the appellant was most recently 
medically evaluated for VA compensation purposes in April 
1998.  The reports of these examinations reflect that he 
received separate neurological, psychiatric and audio 
evaluations, and that the claims file was made available and 
reviewed in conjunction with the respective evaluations.  On 
the VA neurological examination, the appellant reported no 
change in his medical condition since his prior evaluation in 
1993.  He again related an ongoing history of headaches, 
memory loss and hearing loss which he believed were residuals 
of his meningitis attack in service.  Notwithstanding his 
complaints, the VA neurologist's clinical findings did not 
denote any pertinent abnormalities on examination of his 
head/ears/eyes/nose/throat, neck, chest, heart, extremities, 
and by neurologic/mental status.  Based on these findings, 
the examiner diagnosed history of meningococcus meningitis 
infection; history of headaches as described by the 
appellant; sense of memory loss as described by the 
appellant; and sensorineural hearing loss of the left ear, as 
previously documented.  The VA neurologist added, however, 
that he believed there was a definite association between the 
appellant's meningitis attack and the subsequent onset of 
hearing loss in the left ear.

The report of the VA fee-basis psychiatric examination 
conducted in April 1998 resulted only in an Axis I diagnosis 
of adjustment disorder with anxious mood.  It was noted by 
the psychiatrist that the appellant was anxious due to worry 
about residuals of meningitis.  As with the VA neurological 
examination, clinical findings on the mini-mental status 
examination did not reveal any abnormalities (oriented in all 
three spheres; could name three items immediately and at 
three minute recall; did serial sevens quickly, but with some 
anxiety; and he could name two objects, repeat a phrase, 
follow a command, copy a design, and write a sentence).  As 
to his memory loss, the psychiatrist added that aspects of 
his memory loss described (from events of his teenage years 
prior to service) were normal given that his memory loss was 
clearly related to events as opposed to lost memory or 
knowledge about friends, orientation, location or even 
education material.

The VA audio examination conducted in April 1998 disclosed a 
sensorineural hearing loss in the left ear (puretone 
thresholds of 5 at 1000 Hertz, 50 at 2000 Hertz, 65 at 3000 
Hertz, and 65 at 4000 Hertz, with a score of 68 on the CNC 
word test.  Hearing was also impaired in the right ear, but 
less so (puretones of 0 to 35 in the aforementioned Hertz 
thresholds and a score of 92 on the CNC word test).  The 
examiner diagnosed mild-to-severe sensorineural hearing loss 
at 3000-8000 Hertz in the right ear, and mild-to-severe 
hearing loss at 1500-8000 Hertz in the left ear.  The 
audiologist further stated his opinion that the appellant's 
hearing loss was more likely than not secondary to the 
meningitis.

Based on the foregoing, the RO granted an increased rating to 
10 percent for the meningitis disability by corrected rating 
decision (under 38 C.F.R. § 3.105(a)) in June 1999, at which 
time the disability was recharacterized under Diagnostic Code 
8019 as "cerebrospinal meningitis with left ear hearing 
loss."  Service connection was denied for hearing loss in 
the right ear as secondary to the meningitis and for loss of 
teeth #'s 18 and 30 for compensation purposes by rating 
decisions in May 1999 and June 1999, but the appellant did 
not perfect an appeal with regard to these determinations, 
and therefore, they are not presently before the Board.  
However, as noted above, the appellant added the issue of 
service connection for the headaches and memory loss as 
secondary residuals of the meningitis with his timely 
response to an October 1999 supplemental statement of the 
case in which he requested the RO to forward his case to the 
Board as to all of the issues listed by this statement of the 
case.

II.  Analysis

Increased Rating Claim:  Cerebrospinal Meningitis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

According to the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, cerebrospinal meningitis as an active, febrile 
disease is rated 100 percent disabling; however, where the 
condition is not considered an active disease, residuals may 
be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function, at a 
minimum of 10 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8019 (1999).  It is required for the minimum 
ratings for residuals under Code 8019 that there be 
ascertainable residuals.  Id. (see addendum note, emphasis 
added for italicized words).  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  Id.

After having reviewed all of the relevant medical evidence, 
the Board concludes that a preponderance of the evidence is 
against granting increased compensation for the appellant's 
meningitis disability above the currently assigned 10 percent 
rating level.  The 10 percent rating was recently granted by 
the June 1999 rating decision based on the reports of the VA 
neurologic and audio examinations conducted in April 1998 
which confirmed a definite hearing loss in the left ear that 
was found by the examiners to be a residual of the old 
meningitis attack of February 1946, based on the clinical 
findings and the examiners' review of the evidence in the 
claims file.  There is, however, no medical evidence which 
shows that the appellant's meningitis is an active disease or 
that he has any other clinically identified active residuals.  
As noted, he claims that he has headaches and memory loss as 
residuals of meningitis, and this matter will addressed as a 
separate issue below.  The schedular criteria provide that 
residuals of meningitis may be rated from 10 to 100 percent 
depending on the impairment shown present.  A preponderance 
of the evidence is clearly against a higher rating of 10 
percent for the residual left ear hearing loss as application 
of the audio examination test results of April 1998 do not 
warrant more than a 10 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).  Average puretone thresholds of 
46 in the poorer ear (left) and 16 in the better ear (right) 
with the CNC scores of 68 percent for the left ear and 92 
percent in the right ear found on that examination produce no 
better than a noncompensable (zero percent) rating under 
Table VII of Code 6100.  Prior audio examinations by VA in 
1993 and by Dr. Trowbridge in 1994 showed even less severe 
hearing loss in both ears, and hence, the appellant has been 
appropriately rated the minimum of 10 percent under Code 8019 
based solely on the fact that he has an "ascertainable" 
residual of his old meningitis attack of service - left ear 
hearing loss.  As noted, and notwithstanding the appellant's 
subjective complaints of headaches and memory loss, clinical 
findings on the 1993 and 1998 VA examinations consistently 
showed no other abnormalities or residuals of the meningitis 
besides the left ear hearing loss.

Moreover, there is no evidence from the lengthy post service 
period showing any treatment for active residuals of the 
meningitis, and this finding, when viewed together with the 
aforementioned VA examinations results, weighs strongly 
against this claim.  With application of the schedular 
criteria, these findings are found by the Board to be 
consistent with a 10 percent rating under Code 8019 given 
that his left ear hearing loss would not even be entitled to 
a compensable rating under the applicable schedular criteria 
if it were not otherwise considered a residual of the old 
meningitis attack of February 1946.  Cf. 38 C.F.R. § 4.7.  In 
this case, looking at the history of the appellant's 
disability since service, it is simply not shown that he has 
had any significantly disabling impairment from the 
meningitis attack of February 1946 that was shown by the 
service medical records to have been treated and resolved 
since before he was discharged in November 1947, over fifty 
years ago.

In view of the foregoing, the Board concludes that the 
disability picture presented does not support a higher 
evaluation according to the pertinent schedular criteria.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
that his contentions and hearing testimony of March 1997 are 
outweighed by the medical evidence cited above which has been 
found more probative to the issue on appeal and therefore, 
such contentions/testimony cannot serve to establish a 
finding of increased disability.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1993 and 1998 VA examinations 
are consistent with the appellant's medical history, 
described in detail above, and are essentially uncontradicted 
by any other recent medical evidence of record.  There is no 
evidence of record that the appellant is qualified to render 
a medical diagnosis or opinion.  Hence, the medical evidence 
of record cited above specifically outweighs his views as to 
the etiology of his complaints and/or the extent of 
functional impairment caused by the meningitis disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge).

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) was warranted, but concluded that such 
action was not supported by the facts.  See Supplemental 
Statement of the Case, dated in October 1999.  The Board 
agrees.  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned for the meningitis disability 
is not inadequate.  As fully detailed above, the medical 
evidence does not reflect that the appellant's disability is 
more severe than the current 10 percent schedular level and 
hence, it does not appear that the appellant has an 
"exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for his 
meningitis disability.  As detailed above in the Factual 
Background, the record shows that the appellant was last 
hospitalized for this disability in service, over 50 years 
ago.  In addition, there is no record of outpatient treatment 
for any residuals of this disability in the years after 
service.  With respect to employment, it is noted that the 
appellant is not currently unemployed and has been so for 
some time; he apparently retired in 1990.  It is unclear 
whether he is actually looking for full-time employment at 
this time.  In view of these findings, the Board finds that 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected 
meningitis disability.

In the complete absence of any evidence which reflects that 
his disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, and in 
light of the record which does not show employment handicap 
due to one or more residuals of this disability in the post 
service period, marked interference with employment is not 
shown by a longitudinal review of the record.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

Service Connection Claim:  Headaches and Memory Loss

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Applicable regulatory authority provides that a disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the appellant's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Considering the facts outlined above, the Board concludes 
that the appellant has not submitted evidence sufficient to 
well ground his claim of service connection for headaches and 
memory loss as residuals of his cerebrospinal meningitis 
disability.  Jones, 12 Vet. App. 383.  First of all, the 
medical evidence does not actually reflect a clear-cut 
diagnosis of either condition.  Clinical finding on the VA 
neurologic and psychiatric examinations of April 1998 noted 
this complaints of headaches and memory loss, but neurologic 
and mental status examinations did not disclose any pertinent 
abnormalities.  The Board is aware of the subjective nature 
of these complaints, but in view of the fact that the VA 
examination results of 1993 and 1998 were negative for 
neurologic deficits, combined with the fact that there is no 
evidence of any treatment for related complaints on either an 
inpatient or outpatient basis in the lengthy post service 
period, it is simply not shown by any objective medical 
evidence that the appellant has a disability manifested by 
headaches and memory loss.  Hence, it appears that this 
disorder is manifested solely by subjective complaints of 
head pain without underlying disease pathology shown on 
physical examinations and/or diagnostic study.  The U. S. 
Court of Appeals for Veterans Claims (the Court) recently 
held that pain alone, without a diagnosed or identifiable 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  With 
regard to memory loss, the VA psychiatric examiner was quite 
clear in stating that the type of memory loss described by 
the appellant was not abnormal in that it was clearly related 
to events as opposed to lost memory or knowledge about 
friends, orientation, location or even education material.  
For these reasons, the Board finds that the medical evidence 
fails to show that the appellant has a current disability 
manifested by headaches or memory loss for purposes of a well 
grounded claim.

Secondly, even assuming, without deciding, that the medical 
evidence reflects that he has a current disability manifested 
by either headaches or memory loss, the medical evidence does 
not establish a cause-and-effect relationship between these 
disorders and his service-connected cerebrospinal meningitis 
disability.  In this case, the Board finds that appellant's 
contentions are not sufficient to well ground this claim 
under the standard set forth in Jones, supra, because the 
question to be resolved concerns the etiology of a medical 
condition.  Therefore, competent medical evidence must show 
that residuals of the service-connected meningitis disability 
included headaches and/or memory loss.  However, regarding 
the second criteria under Jones, supra, there is nothing in 
the service medical records suggesting in any way that his 
meningitis treated therein involved headaches or memory loss.  
A careful review of the hospital reports of February-April 
1946 discloses nothing with respect to complaints of 
headaches, and in fact, it was specifically mentioned in 
these reports that he had no complaints of headaches.  As 
detailed above, the balance of his service medical records 
are negative for any recorded or documented treatment for 
headaches, let alone memory loss.  The Board is aware of the 
appellant's contentions that aspirin treatment he alleges to 
have received in service was never documented, but 
unfortunately, the Board must adjudicate this claim on the 
facts found and the medical evidence, as there are no 
evidentiary presumptions applicable here (such as the combat-
veterans standard found under 38 U.S.C.A. § 1154(b)).  
Following service, there is no mention of this complaints or 
treatment for same until he filed his claim seeking increased 
disability compensation in 1993.  Hence, "ascertainable 
residuals" of meningitis manifested by headaches or memory 
loss either at the time of his treatment for this attack in 
1946 or at some later date in the post service period is 
simply not shown by the medical records on file.

Accordingly, under the standard set forth by the Court in 
Jones, supra, this claim is not well grounded.  Moreover, the 
Board notes that under the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (aggravation of non service-connected 
disability by service-connected disability as a basis for an 
entitlement under 38 C.F.R. § 3.310(a)), there is no medical 
evidence which supports a theory that the service-connected 
meningitis disability is responsible on an aggravation basis 
for complaints of headaches or memory loss; as noted above, 
these residuals were not shown to be clinically identified or 
treated in service or thereafter.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996) (with respect to medical nexus for 
well groundedness, the claimant must supply objective medical 
evidence to support claim).

The Board has considered the appellant's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between the 
disability and a service-connected disorder.  Espiritu, 
2 Vet. App. 492 (1992).  As indicated above, these lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make this claim plausible or possible.  
38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); and 
Murphy, 1 Vet. App. 78, 81 (1990).

Moreover, to the extent that the appellant has proffered 
statements regarding what medical professionals may have told 
him in the past concerning the etiology of his headache and 
memory loss complaints, in this case his brother who is a 
retired Naval Medical Officer, such statements are 
insufficient to well ground this claim.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (hearsay medical evidence, 
transmitted by a layperson, cannot be sufficient to render a 
claim well grounded; connection between what a physician said 
and a layperson's account of what that physician purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to a 
claim, including no duty to provide further medical 
examination or solicitation of medical opinion evidence.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim is not well grounded, VA is 
under no duty to provide the veteran with an examination); 
see also Morton v. West, 12 Vet. App. 477 (1999) (if a well-
grounded claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim considered herein plausible 
or well grounded.  Hence, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991) with regard to the specific facts and allegations 
presented on appeal.

Accordingly, the appellant's claim seeking entitlement to 
service connection for headaches and memory loss as residuals 
of his service-connected cerebrospinal meningitis disability 
is denied as not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).

Clear and Unmistakable Error in April 1948 Rating Decision

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  The Court has held that 
for there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of clear and unmistakable error must be 
premised on the RO's clear failure to consider certain highly 
probative evidence in the first instance versus asking that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

Moreover, the Court has stated that clear and unmistakable 
error is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313-14.  In addition, a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994).

Furthermore, to raise a valid claim of clear and unmistakable 
error, the Court has held that an appellant must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  The 
error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id., at 43.  A 
disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Damrel, 6 Vet. App. at 246 (asking Board "simply . . .  to 
reweigh the evidence" "'can never rise to the stringent 
definition of CUE [clear and unmistakable error]' under 38 
C.F.R. § 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)).

Initially, the Board notes that the Sioux Falls-RO's rating 
decision of April 1948 is final and therefore, subject to 
collateral attack under the theory of clear and unmistakable 
error.  Cf. Best v. Brown, 10 Vet. App. 322 (1997) (veteran's 
claim of clear and unmistakable error dismissed because 
rating decision was not final).  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1999).  As indicated above, the record reflects 
that the appellant was notified by letter of the RO's rating 
decision by letter dated April 7, 1948.  However, he did not 
file a notice of disagreement in response to this rating 
decision.  As a notice of disagreement was not received 
within the appeal period, the April 1948 rating decision is 
final.  Veterans Regulation No. 2 (a), pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957; currently 38 U.S.C.A. § 7105(c).

In addressing the underlying merits of the appellant's claim, 
the Board concludes that application of the law to the facts 
in this case is against a finding that clear and unmistakable 
error was committed by the RO in its April 1948 rating 
decision.  In this case, it is clear that the correct facts, 
as reflected by the service medical records, were before the 
RO at the time it rendered the April 1948 rating decision.  
It is not claimed by the appellant or shown by the evidence 
that the factual record before the RO in April 1948 was 
either incomplete or incorrect.  Cf. Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Hence, although not alleged, the 
appellant's claim of clear and unmistakable error is not 
sustainable on grounds that the correct facts, as known at 
that time, were not before the RO.

In view of the foregoing, and after reviewing the appellant's 
contentions, it appears to the Board that his allegations of 
clear and unmistakable error in the April 1948 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated, which as indicated 
above, cannot form the basis of a valid claim of clear and 
unmistakable error.  As fully detailed above in the 
Background, the evidence before the RO in 1948 consisted of 
the appellant's service department medical records which 
showed a one-time hospitalization in February-April 1946 for 
an acute bout of cerebrospinal meningitis.  Following that 
hospitalization, there is no evidence shown in service of 
further treatment for residuals of this condition, and the 
discharge examination conducted in November 1947 showed no 
active complaints or residuals of the old meningitis attack 
of February 1946.  It therefore appears that the RO in April 
1948 had a plausible basis to conclude that while the 
evidence supported entitlement to service connection, it did 
not show any disabling residuals that merited a compensable 
disability rating under the schedular criteria then in 
effect, (now codified under 38 C.F.R. § 4.124a, Diagnostic 
Code 8019, but substantively unchanged compared to the 
equivalent rating criteria in effect in 1948).  Although the 
explanatory addendum note to Code 8019 described above 
regarding "ascertainable residuals" and 38 C.F.R. § 4.31 
(authority to assign a zero percent ratings when schedular 
criteria does not provide one) were not part of the 
regulatory framework in 1948, the former was added to the 
code in 1952 while the latter sec. 4.31 was added in 1961, 
the schedular criteria under Code 8019, then as now, required 
"residuals" of meningitis, which if found present, "may be 
rated from 10 to 100 percent in proportion to the 
impairment" shown by the medical evidence.  A reasonable 
legal interpretation of the term "residuals" under Code 
8019 provided sufficient discretion for the rating official 
to decline assignment of a compensable rating if residuals 
were not shown.  Hence, with the facts that were before the 
RO in 1948, there appears a plausible basis for the decision 
to assign the noncompensable rating as no residuals were 
shown on the November 1947 discharge examination or at other 
time during the remainder of his service following the 
February-April 1946 hospitalization for the meningitis 
attack.  This reading of the facts is evident from the RO's 
statement used on the April 1948 rating sheet that, "[n]o 
compensable residuals after recovery from the acute onset 
were manifest."  While the appellant takes great umbrage 
with this statement, the Board observes that the precedent 
decisions of the Court cited above make clear that post hoc 
interpretations of how certain facts were evaluated in a 
prior final rating decision cannot form a basis for a valid 
claim of clear and unmistakable error.

With respect to the above, the Board is aware of the fact 
that certain letters of guidance issued to VA Branch Office 
#9 in St. Louis by the Director, Veterans Claims Service, in 
December 1947 and in February 1948 discussed the criteria for 
assigning a 10 percent rating for residuals of cerebrospinal 
meningitis.  While not binding legal authority, these letters 
of guidance were generally followed as such by the regional 
offices who requested guidance from Veterans Claims Service 
in Washington, DC.  The December 1947 letter instructed that 
"subjective complaints cannot be ignored" in cases where 
there was no objective evidence of residuals, and is was the 
case, the minimum rating of 10 percent was to be assigned 
"irrespective of the absence of objective findings."  The 
February 1948 essentially reiterated the prior letter, but 
added that the 10 percent minimum rating under Code 8019 was 
to be assigned because "subjective complaints are to be 
expected and even though not expressed on examination cannot 
be ignored as factors in the overall disability picture."  
Subsequent letters from the Veterans Claims Service issued 
after the April 1948 rating decision clarified the prior 
letters by indicating that it was not anticipated that the 
minimum 10 percent rating would be assigned with the complete 
absence of residuals.

It is not clear whether the aforementioned letters were 
issued to all of the ROs as the letters themselves reflect 
that only the Branch Offices in St. Louis and San Francisco 
requested guidance on this subject, but nevertheless, and 
even assuming that the Sioux Falls-RO operated under such 
guidance in April 1948, the Board finds that the language 
used in these letters was sufficiently vague to allow 
assignment of a noncompensable rating under Code 8019 in the 
absence of any subjective complaints of residuals of 
cerebrospinal meningitis, as was the case here.  Again, as to 
the unique facts in this case, the RO in April 1948 found no 
evidence, either objectively or subjectively, of any 
residuals of the appellant's cerebrospinal meningitis that, 
as noted in the service records, resolved after the February-
April 1946 hospitalization with no reported or documented 
follow-up treatment thereafter.  Hence, even with the 
somewhat vague instructions of the Veterans Claims Service's 
letters of December 1947 and February 1948, it appears that 
the RO had sufficient legal latitude to assign the 
appellant's disability a zero percent rating under Code 8019.  
Accordingly, as the evidentiary record before the RO in 1948 
did not reflect disabling residuals of the meningitis attack 
of February 1946 sufficient to award a compensable rating 
under Code 8019, the Board cannot now find that the RO 
committed an "undeniable" error of fact.

In view of the foregoing, the Board finds that the 
appellant's arguments on appeal constitute no more than a 
disagreement as to what his reported complaints and clinical 
findings demonstrated in service, i.e., proof of ratable 
residuals of his meningitis, which as per the law, is not a 
valid claim of clear and unmistakable error.  Crippen, 9 Vet. 
App. at 421.

Regarding his other argument, to the effect that he should 
have been scheduled for a VA compensation examination in 
conjunction with his original claim, the Board finds that his 
claim or error lacks merit on these grounds as well.  The RO 
granted service connection for the meningitis disability in 
April 1948 on the basis of the service medical records, 
assigning the noncompensable rating because those records did 
not show any disabling residuals after his February-April 
1946 hospitalization, to include any shown on the November 
1947 discharge examination.  Essentially, the 1948 rating 
board determined that due to the contemporaneous nature of 
the appellant's original claim, which was filed less than one 
month after his service discharge, and because disabling 
residuals of the meningitis attack of February 1946 were not 
shown on the discharge examination, a compensation 
examination was not required.

The Board notes that the regulations then in effect did not 
require such action on a pro forma basis.  See 38 C.F.R. 1947 
Supp. § 2.1076 (original examinations for disability 
compensation or pension will not be authorized unless 
evidence of record indicates the reasonable probability of a 
valid claim; if, after development of the case, it is 
indicated that probability of a valid claim exists, an 
examination may be requested).  Section 2.1076 provided 
further that a claim filed within six months from the date of 
discharge would be rated initially on the records of the 
service department unless it appeared that error might result 
from such rating.  Id.  In view of the negative findings 
noted on the November 1947 discharge examination, the RO 
determined that the appellant did not have any active 
residuals of his meningitis and therefore, it did not 
authorize a compensation examination in conjunction with his 
claim.  The rating board was fully empowered to take this 
course of action pursuant to the above-cited regulation.  
Thus, an "undeniable" error by not requiring the appellant 
to undergo a VA medical examination in connection with his 
original claim is not shown.

Moreover, as it is not claimed or shown that the appellant is 
himself competent to render a medical diagnosis or opinion, 
see Espiritu v. Derwinski, 1 Vet. App. 492 (1992), his 
arguments on appeal regarding what the medical findings 
demonstrated in service are no more than unwarranted lay 
speculation as to how the RO weighed or evaluated the facts 
before it in April 1948.  As previously stated above, the 
evidentiary record before the RO in 1948 did not reflect 
disabling residuals of the meningitis attack of February 1946 
sufficient to award a compensable rating under Code 8019, and 
therefore, the Board cannot now find that the RO committed an 
"undeniable" error of fact.

The appellant's claim is not sustainable on the grounds that 
the RO failed to apply the relevant law and regulations 
extant in April 1948.  As stated above, the law and 
regulations in effect at that time pertinent to this issue 
are substantively unchanged from those currently in effect.  
Then, as now, statutory provisions regarding basic 
entitlement to service-connected wartime disability 
compensation are codified under title 38, United States Code, 
and the aforementioned regulations are codified under title 
38, Code of Federal Regulations.  Hence, there is no evidence 
that the RO ignored or misapplied relevant law and 
regulations in effect in 1948.  Although the RO did not 
specifically cite to any of the aforementioned statutory or 
regulatory provisions, the Board notes that not until 
February 1990 were ROs required to include in their decisions 
"a statement of the reasons for the decision" and "a 
summary of the evidence considered."  38 U.S.C.A. § 5104(b); 
see Veterans' Benefits Amendments of 1989, Pub. L. No. 101-
237, § 115, 103 Stat. 2062, 2066 (1989).  The Court has held 
that silence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider the relevant 
law, regulations, and evidence of record.  Eddy v. Brown, 9 
Vet. App. 52, 58 (1996).  Consequently, the RO's failure to 
include a discussion of all the pertinent evidence then 
before it or citations to applicable statutory and regulatory 
provisions in its April 1948 rating decision cannot form a 
basis for a valid claim of clear and unmistakable error.
In view of the above, the Board finds that the April 1948 
rating decision was not fatally flawed factually or legally 
at the time it was made, nor when viewed in light of the 
entire record as constituted at that time, would a different 
conclusion be compelled.  Accordingly, the Board concludes 
that the April 1948 rating decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (1999).  Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim has to be denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating above 10 percent for residuals of 
cerebrospinal meningitis with left ear hearing loss is 
denied.

Service connection for headaches and memory loss claimed as 
residuals of cerebrospinal meningitis is denied, as the claim 
is not well grounded.

Entitlement to a compensable rating for residuals of 
cerebrospinal meningitis on the basis of clear and 
unmistakable error in the April 1948 rating decision is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

